UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1275



CLEVEN LEWIS ROBERSON,

                                               Plaintiff - Appellant,

          versus


JO   ANNE   BARNHART,  Commissioner,       Social
Security Administration,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
2108-MJG)


Submitted:   July 24, 2003                    Decided:   July 29, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleven Lewis Roberson, Appellant Pro Se. John Walter Sippel, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Charlene
Patricia    Bellinger-Honig,   SOCIAL    SECURITY   ADMINISTRATION,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cleven Lewis Roberson appeals the district court’s order

accepting     the   magistrate    judge’s   recommendation   to   dismiss

Roberson’s complaint regarding social security benefits for failure

to exhaust administrative remedies. We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court. See Roberson v. Barnhart, No. CA-02-

2108-MJG (D. Md. filed Feb. 12, 2003 & entered Feb. 13, 2003).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                      2